Citation Nr: 9912206	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of bilateral 
ankle injuries.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to July 1991.

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  The record 
indicates the veteran failed to appear at his scheduled 
hearing before the RO on June 23, 1997.

In February 1998, the Board remanded the matter to the RO for 
additional development, including a VA orthopedic 
examination.  The veteran did not respond to correspondence 
from the RO dated March 18, 1998.  The record indicates the 
veteran failed to report for his scheduled examination on 
July 2, 1998.  The veteran's address on the notice to report 
was at variance from the veteran's address of record (RT 3 
Box 145 vs. RR. 2 Box 145).  Additional correspondence from 
the RO to the veteran on December 3, 1998, was returned as 
undeliverable, and the postal service noted the time for 
forwarding had expired.  A new address was provided by the 
postal service, and the correspondence was re-mailed on 
December 14, 1998.  In March 1999, the RO returned the case 
to the Board.


REMAND

The veteran contends that he sustained twisting injuries of 
his ankles in service and now suffers from residuals of those 
injuries.  His service medical records have been associated 
with the claims folder.

In December 1998, a supplemental statement of the case was 
mailed to the veteran's previous address and then re-mailed 
to a new address provided by the postal service.  Since the 
re-mailed correspondence was not returned by the postal 
service, the Board presumes that it was delivered to the 
veteran. The RO's notice informed the veteran that a response 
was optional.    

It appears that the veteran may not have received timely 
notification to report for the VA-scheduled orthopedic 
examination, and may not have received the March 1998 
correspondence from the RO requesting information in 
accordance with the Board's prior remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
veteran, as a matter of law, the right to compliance with the 
remand orders, and that the Secretary of Veterans Affairs has 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
For these reasons, the development of this claim remains 
incomplete and the case must be returned to the RO for the 
requested development in accordance with the recent decision 
in Stegall.

In addition, it is not clear whether the veteran received 
timely notification of the hearing scheduled for June 23, 
1997, for which he failed to appear.  Under the 
circumstances, it is the judgment of the Board that the 
veteran should be given another opportunity to report for a 
personal hearing.

In light of the foregoing, the case is REMANDED to the RO for 
the following: 


1.  The RO should ask the veteran to 
identify all sources of treatment he has 
received for his ankles since his 
discharge from service, and then obtain 
copies of complete clinical records of 
all such treatment.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine whether he now has a bilateral 
ankle disorder and, if so, whether such 
disorder is due to injury in service or 
is otherwise related to service, rather 
than to intervening causes.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the rationale for all 
opinions given.

3.  The RO should ask the veteran whether 
he still desires a hearing, and if so, 
the veteran should be scheduled for a 
personal hearing. 

4.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran until 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









